United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  January 15, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-11296
                           Summary Calendar


GEORGE WEBBER,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center, Fort Worth,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-594
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     George Webber, federal prisoner # 14047-045, appeals the

dismissal of his 28 U.S.C. § 2241 petition, in which he

challenged his sentence of 192 months of imprisonment for his

2002 conviction for distribution of cocaine base.        Webber

contends that his sentence is unconstitutional in light of United

States v. Booker, 543 U.S. 220 (2005), and Blakely v. Washington,

542 U.S. 296 (2004), because it was based on facts that were not

set forth in his indictment or proven beyond a reasonable doubt.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11296
                                -2-

     Webber’s claims based on alleged errors that occurred at

sentencing may not be asserted in this § 2241 petition because

they fail to satisfy the requirements of the savings clause in

28 U.S.C. § 2255.   The district court properly dismissed Webber’s

§ 2241 petition for lack of jurisdiction.   See Padilla v. United

States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     AFFIRMED.